Exhibit 10.27

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Sapinda






November 25, 2009


Mr. David Derrick
RemoteMDx, Inc.
150 West Civic Center Drive
Suite 400
Sandy, Utah  84070


Dear Mr. Derrick,


We are pleased that RemoteMDx, Inc., a Utah corporation (the "Company") has
decided to retain Sapinda UK Limited ("Sapinda") to provide general financial
advisory services to the Company in regards to the Company's desire to
restructure $16 million of debt and raise a net $9 million from existing
shareholders and others.  This letter agreement ("Agreement") will confirm
Sapinda's acceptance of such retention and set forth the terms of our
engagement.  This Agreement also replaces and supersedes all previous agreements
both written and verbal between the Company and Sapinda.


1.           Retention.  The Company retains Sapinda as its financial advisor to
provide general financial advisory services, and Sapinda accepts such retention
on the terms and conditions set forth in this Agreement.  In such capacity,
Sapinda shall: (i) familiarize itself, to the extent appropriate and feasible,
with the business, operations, properties, financial condition, management and
prospects of the Company; (ii) advise the Company on matters relating to its
capitalization; (iii) evaluate alternative financing structures and
arrangements; (iv); review the Company’s presentation and marketing materials
and other materials used to present the Company to the investment community; (v)
coordinate with the Company in marketing non-deal road shows with existing and
potential investors, and (vi) provide such other financial advisory services
upon which the parties may mutually agree (hereafter collectively referred to as
the “Advisory Services”).  It is expressly understood and agreed that Sapinda
shall be required to perform only those Advisory Services (i) as may be
necessary or desirable in connection with its engagement hereunder and therefore
may not perform all of the tasks enumerated above during the term of this
Agreement and (ii) which do not require any banking or financial services
license in the US, Germany or elsewhere.  Moreover, it is understood that
Sapinda’s tasks may not be limited to those enumerated in this paragraph, and
that any additional services requested will be contemplated under a separate
agreement.


2.           Information.  In connection with Sapinda’s rendering the Advisory
Services hereunder, the Company will cooperate with Sapinda and furnish Sapinda
upon request with all information regarding the business, operations,
properties, financial condition, management and prospects of the Company (all
such information so furnished being the “Information”) which Sapinda deems
appropriate and will provide Sapinda with access to the Company’s officers,
directors, employees, independent accountants and legal counsel.  The Company
represents and warrants to Sapinda that all Information made available to
Sapinda hereunder will be complete and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in light
of the circumstances under which such statements are or will be made.  The
Company further represents and warrants that any projections and other
forward-looking information provided by it to Sapinda will have been prepared in
good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable.  The Company recognizes
and confirms that Sapinda: (i) will use and rely primarily on the Information
and on information available from generally recognized public sources in
performing the services contemplated by this Agreement without having
independently verified the same and that no information shall be furnished to
outside investors by Sapinda which could be qualified as insider information
under applicable rules; (ii) does not assume responsibility for the accuracy or
completeness of the Information and such other information; and (iii) will not
make an appraisal of any assets of the Company.  Any advice rendered by Sapinda
pursuant to this Agreement may not be disclosed publicly without Sapinda’s prior
written consent.  Sapinda hereby acknowledges that certain of the Information
received by Sapinda may be confidential and/or proprietary, including
Information with respect to the Company’s technologies, products, business
plans, marketing, and other Information which must be maintained by Sapinda as
confidential.  Sapinda agrees that it will not disclose such confidential and/or
proprietary Information to any other companies in the industry in which the
Company is involved.

 
 

--------------------------------------------------------------------------------

 


3.           Indemnification.  The Company agrees to indemnify Sapinda in
accordance with the indemnification and other provisions attached to this
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.
 
4.           Compensation.  As consideration for Sapinda's services pursuant to
this Agreement, Sapinda shall be entitled to receive, and the Company agrees to
pay Sapinda, the following compensation:


a.           In consideration of Sapinda's rendering of the Advisory Services,
the Company shall pay a non-refundable cash retainer of $300,000.00 (the
"Initial Retainer") to Sapinda upon the signing of this Agreement and an
additional $2,000,000 upon Sapinda aiding the Company in restructuring at least
$14 million of its debts into equity and raising an additional $6,000,000 of
equity ("2nd Payment").  Thereafter, Sapinda will receive payments of $100,000
for each $1,000,000 raised of equity up to a maximum of $700,000 ("Installment
Payments").  The Initial Retainer, 2nd Payment and Installment Payments shall be
paid to Sapinda in cash (USD) by certified check, or by wire transfer of
immediately available funds.


b.           In addition, in consideration of Sapinda's rendering of the
Advisory Services, the Company shall deliver a warrant to Sapinda (the "Advisory
Warrant") to purchase 4,000 RemoteMDx Series D Preferred Shares ("Preferred
Shares").  Such Advisory Warrant will be issued to Sapinda upon the execution of
this Agreement, and shall provide, among other things, that the Advisory Warrant
shall (i) be exercisable at an exercise price equal to $500 per share; (ii)
expire four (4) years from the date of issuance; and (iii) include such other
terms as are normal and customary for warrants of this type.


5.           Expenses.  In addition to payment to Sapinda of the compensation
set forth in Section 4 hereof, the Company shall promptly upon request from time
to time reimburse Sapinda for all reasonable expenses including the
reimbursement of fees and expenses paid to third parties necessary for Sapinda
to assist the Company in restructuring of its debts and raising of $13 million
of new equity.  In particular, the reimbursement of expenses paid to the
consulting firm, Incucomm, for analyzing RemoteMDx's market, business plan, and
operations shall be reimbursed to Sapinda.  In addition, the Company shall
reimburse Sapinda all expenses (including without limitation, fees and
disbursements of counsel and all travel and out of pocket expenses) incurred by
Sapinda in connection with its engagement hereunder.  Said expenses will be paid
and not exceed as follows: December 31, 2009 expenses of $700,000; and by the
conclusion of the raise of $13,000,000 an additional amount not to exceed
$300,000.

 
 

--------------------------------------------------------------------------------

 


6.           Future Rights.  To the extent Sapinda shall identify third parties
to the company which subsequently invest more than $ 10 million in aggregate,
the following shall apply:  As additional consideration for its services
hereunder and as an inducement to cause Sapinda to enter into this Agreement, if
at any time during the term of this Agreement or within eighteen (18) months
from the effective date of the termination of this Agreement, the Company
proposes to entrust third parties with the kind of services Sapinda has been
engaged with herein (a “Financial Advisory Engagement”), the Company shall offer
to retain Sapinda as its exclusive advisor in connection with such Financial
Advisory Engagement or other matter, upon such terms as the parties may mutually
agree, such terms to be set forth in a separate engagement letter or other
agreement between the parties.  Such offer shall be made in writing in order to
be effective.  The Company shall not offer to retain any other advisor in
connection with any such Financial Advisory Engagement or other matter on terms
more favorable than those discussed with Sapinda without offering to retain
Sapinda on such more favorable terms.  Sapinda shall notify the Company within
30 days of its receipt of the written offer contemplated above as to whether or
not it agrees to accept such retention.  If Sapinda should decline such
retention, the Company shall have no further obligations to Sapinda, except as
specifically provided for herein.


7.           Other Activities.  The Company acknowledges that Sapinda has been,
and may in the future be, engaged to provide services as finder and advisor to
other companies in the industry in which the Company is involved.  Subject to
the confidentiality provisions of Sapinda contained in Section 2 hereof, the
Company acknowledges and agrees that nothing contained in this Agreement shall
limit or restrict the right of Sapinda or of any member, manager, officer,
employee, agent or representative of Sapinda, to be a member, manager, partner,
officer, director, employee, agent or representative of, investor in, or to
engage in, any other business, whether or not of a similar nature to the
Company’s business, nor to limit or restrict the right of Sapinda to render
services of any kind to any other corporation, firm, individual or
association.  Sapinda may, but shall not be required to, present opportunities
to the Company.


8.           Termination; Survival of Provisions.  The term of this Agreement
shall be six (6) months commencing on the date of the execution of this
Agreement.  Notwithstanding the foregoing, either Sapinda or the Company may
terminate this Agreement for any reason by observing a notice period of fifteen
(15) days to the end of a calendar month (the “Termination Date”).  In the event
of such termination prior to the completion of the six (6) month term, the
Company shall pay and deliver to Sapinda for all expenses incurred by Sapinda in
connection with its services hereunder pursuant to Section 4 hereof.  Moreover,
as stated in Section 3 and 4, irrespective of when the Agreement is terminated,
all such fees and reimbursements due to Sapinda pursuant to the immediately
preceding sentence shall be paid to Sapinda on or before the Termination Date
(in the event such fees and reimbursements are earned or owed as of the
Termination Date) or upon the closing of a Financing or any applicable portion
thereof (in the event such fees are due pursuant to the terms of Section 3
and/or hereof).  Notwithstanding anything expressed or implied herein to the
contrary: (i) any agency agreement entered into between Sapinda and the Company
may only be terminated in accordance with the terms thereof, notwithstanding an
actual or purported termination of this Agreement, and (ii) the terms and
provisions of Sections 3, 4, 5 (including, but not limited to, the
Indemnification Provisions attached to this Agreement and incorporated herein by
reference), 6, 7, 8, 9, 10, 11 and 12 shall survive the termination of this
Agreement.

 
 

--------------------------------------------------------------------------------

 


9.           Notices.  All notices provided hereunder shall be given in writing
and either delivered personally or by overnight courier service or sent by
certified mail, return receipt requested, or by facsimile transmission, if to
Sapinda, to:


Sapinda UK Ltd.
25 Park Lane
London W1K 1RA
United Kingdom


And if to the Company, to the addresses, set forth on the first page of this
Agreement, Attention, Mr. David Derrick.  Any notice delivered personally or by
fax shall be deemed given upon receipt (with confirmation of receipt required in
the case of fax transmissions); any notice given by overnight courier shall be
deemed given on the next business day after delivery to the overnight courier;
and any notice given by certified mail shall be deemed given upon the second
business day after certification thereof.


10.         Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be fully performed therein,
without regard to conflicts of law principles.  The Company irrevocably submits
to the exclusive jurisdiction of any court of the State of New York or the
United States District Court for the Southern District of the State of New York
for the purpose of any suit, action or other proceeding arising out of this
Agreement, or any of the agreements or transactions contemplated hereby, which
is brought by or against the Company, and agrees that service of process in
connection with any such suit, action or proceeding may be made upon the Company
in accordance with Section 9 hereof.  The parties hereby expressly waive all
rights to trial by jury in any suit, action or proceeding arising under this
Agreement.


11.         Amendments.  This Agreement may not be modified or amended except in
a writing duly executed by the parties hereto.


12.         Headings.  The section headings in this Agreement have been inserted
as a matter of reference and are not part of this Agreement.


13.         Successors and Assigns.  The benefits of this Agreement shall inure
to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns.  Notwithstanding
anything contained herein to the contrary, neither Sapinda nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party, provided however that Sapinda shall be entitled to transfer its
rights and duties under this agreement to any other legal entity.


14.         No Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions.  Without limiting the foregoing, the Company
acknowledges and agrees that Sapinda is not being engaged as, and shall not be
deemed to be, an agent or fiduciary of the Company’s stockholders or creditors
or any other person by virtue of this Agreement or the retention of Sapinda
hereunder, all of which are hereby expressly waived.


15.         Waiver.  Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any other breach of such
terms or conditions or of any other term or condition, nor shall any failure to
insist upon strict performance or to enforce any provision hereof on any one
occasion operate as a waiver of such provision or of any other provision hereof
or a waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion.  Any waiver must be
in writing.

 
 

--------------------------------------------------------------------------------

 


16.           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement.  Facsimile signatures shall be deemed to be original
signatures for all purposes.


If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this Agreement in the space provided below and return it to us.






 
Very truly yours,
 
Sapinda UK Limited
       
 
By: /s/  Rene Klinkhammer                          
 
              Rene Klinkhammer







Agreed to and accepted this 25 day of November, 2009


RemoteMDx, Inc.






By: /s/ David G. Derrick___________________________
      Mr. David Derrick, CEO and Chairman
 
 

--------------------------------------------------------------------------------